The plaintiff was injured by being thrown from a wagon while driving upon one of the defendant's public streets. He brought his action upon a complaint containing allegations of negligence against the defendant in its maintenance of the particular street, and asseverating plaintiff's freedom from contributory negligence. He recovered a verdict and the judgment entered upon it has been affirmed by a divided Appellate Division. We have examined the record and are satisfied that the judgment is not without the support of evidence. Thus we are precluded from disturbing the judgment upon the merits. The further question presented for our consideration is whether there are errors in the record of such importance as to demand a reversal.
The defendant is a municipal corporation and its charter provides that "All claims against the city for damages or injury alleged to have arisen from the defective, unsafe, dangerous or obstructed condition of any street * * * of the city, or from negligence of the city authorities in respect to any such street, * * * shall, within three months after the happening of such damage or injury, be presented to the common council by a writing signed by the claimant, and properly verified, describing the time, place, cause and extent of the damage or injury. The omission to present such claim as aforesaid within said three months shall be a bar to any action or proceeding therefor against the city." (L. 1895, ch. 394, § 345.) *Page 444 
The plaintiff was injured on the 24th day of December, 1902. A statement of his claim was served upon the defendant on the 18th day of May, 1903. As this was four months and twenty-four days after the accident, the plaintiff's claim is clearly barred unless his failure to comply with the requirements of the defendant's charter has been properly excused or waived. (Reining v. City of Buffalo, 102 N.Y. 308.) The plaintiff's complaint sets forth that as a result of the injuries sustained by him on the 24th day of December, 1902, he was mentally and physically incapacitated from filing his claim until the 18th day of May, 1903, when he filed it. There is evidence in the record which tends to sustain this allegation. Thus the question which should have been submitted to the jury upon that branch of the case was, whether the plaintiff filed his claim within a reasonable time after the lapse of the period for filing named in the charter. That period was, as we have seen, limited to three months after the happening of the accident, and the plaintiff's claim was not filed until four months and twenty-four days had passed. In the absence of any explanation of plaintiff's delay in this respect, the direction of the statute would have been conclusive and final. There was an explanation, however, and it was for the jury to say whether it was credible and satisfactory. If the plaintiff was, as he claimed, physically and mentally unable to prepare and present his claim, or to give directions for its preparation and presentation during the whole of the three months within which he was required by the defendant's charter to present it, then he was entitled to a reasonable additional time in which to comply with the charter in that regard. This is because the law does not seek to compel that which is impossible. (Walden v. City of Jamestown, 178 N.Y. 217. ) Upon the evidence in the record the learned trial court should have instructed the jury that if the plaintiff, by reason of the injuries for which he seeks to hold the defendant responsible, was incapacitated from presenting his claim within the period prescribed by the defendant's charter, he was entitled to such additional time as the jury might find to be reasonable in the *Page 445 
circumstances. The court, to the contrary, charged expressly that the plaintiff was entitled to an extension of three months from the time when he became mentally able to act. This was the substance of the charge upon that subject, repeated explicitly in various forms, and it is in direct conflict with the rule laid down by this court in Walden v. City of Jamestown (supra) and Winter v. City of Niagara Falls (190 N.Y. 198). This error in the charge was material. It was not rendered harmless by the fact that the evidence tended to show that the plaintiff's incapacity continued almost, if not quite, to the day when he presented his claim. For aught that appears in this record the jury may have concluded that the plaintiff's incapacity did not continue during the whole of the three months within which the defendant's charter required him to present his claim, but that he had presented it within three months from the time when his incapacity ceased, and, under the instructions of the trial court, that was a compliance with the law.
Another question which we think the learned trial court erroneously submitted to the jury, was whether the defendant waived the defects in the notice or claim presented and filed on the part of the plaintiff. It appears, as already stated, that the plaintiff presented his claim on the 18th day of May, 1903. On the following day the common council referred the matter to its committee on claims and the city attorney. In June of the same year the plaintiff attended a meeting of that committee, at which the city attorney was present. At that meeting the plaintiff was interrogated as to the time, place and circumstances of the accident, and later the committee reported unfavorably upon plaintiff's claim. There is nothing in the proceedings had before the committee on claims to support the plaintiff's contention that the defendant waived any of the defects in the notice or claim presented by the plaintiff. Neither is the fact that the plaintiff was given a hearing before that committee evidence of the defendant's intention to waive anything. The defendant had the right to investigate the circumstances under which the claim arose before *Page 446 
deciding what action it would take. Municipal corporations, acting through their officers and agents, have the right to conduct such investigations for the very purpose of ascertaining whether they are liable or not. (Winter v. City of NiagaraFalls, supra.) This record is barren of either pleading or evidence showing or tending to show a waiver by the defendant of the defects in the plaintiff's notice of claim. It was error, therefore, for the trial court to charge that if the claims committee of the common council were fully informed at that hearing as to the time, the place and the extent of the plaintiff's injuries, the jury might find that the defendant had waived the defects in the notice of claim. It was also error for the court to refuse to charge upon request of defendant's counsel "that the reception of the notice by the city officials, its subsequent reference to the claims committee, and the alleged hearing thereon did not waive the irregularities contained in the said notice."
Both of the questions which we have discussed were clearly presented by appropriate requests and exceptions, and our views upon them necessarily lead to the conclusion that the judgment must be reversed and a new trial granted, with costs to abide the event.
CULLEN, Ch. J., HAIGHT, VANN, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Judgment reversed, etc.